       Case 1:20-cv-00369-EPG Document 21 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     PABLO MENDOZA CHAVEZ,                            Case No. 1:20-cv-00369-EPG (PC)
12
                        Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
13                                                    FOR APPOINTMENT OF PRO BONO
            v.                                        COUNSEL, WITHOUT PREJUDICE
14
     KINGS COUNTY, et al.,                            (ECF No. 20)
15
                        Defendants.
16

17

18          Pablo Chavez (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in this

19   civil rights action filed pursuant to 42 U.S.C. § 1983.

20          On August 7, 2020, Plaintiff filed a motion for appointment of pro bono counsel. (ECF

21   No. 20). Plaintiff asks for appointment of counsel because he needs an attorney’s professional

22   help to guide him through this case. Plaintiff believes that an attorney can help him prevail.

23   Plaintiff states that he is willing to pay the attorney 33% when the case is over.

24          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

25   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

26   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

27   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

28   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request
                                                       1
        Case 1:20-cv-00369-EPG Document 21 Filed 08/12/20 Page 2 of 2

 1   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 2           Without a reasonable method of securing and compensating counsel, the Court will seek

 3   volunteer counsel only in the most serious and exceptional cases. In determining whether

 4   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 5   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 6   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

 7           The Court will not order appointment of pro bono counsel at this time. The Court has

 8   reviewed the record in this case, and at this time the Court is unable to make a determination that

 9   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can

10   adequately articulate his claims.

11           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

12   pro bono counsel at a later stage of the proceedings.

13           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

14   bono counsel is DENIED without prejudice.

15
     IT IS SO ORDERED.
16

17       Dated:     August 11, 2020                               /s/
                                                             UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
